Citation Nr: 1328029	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  12-33 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the left knee, currently rated at 10 percent.  


REPRESENTATION

Appellant represented by: Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to July 1953.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2011 rating decision, by the Newark, New Jersey, Regional Office (RO), which denied the Veteran's claim of entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee, associated with residuals of gunshot wound, right thigh, muscle group XIV.  He perfected a timely appeal to that decision.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).)  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran's most recent VA examination of the left knee was in October 2010.  At that time, the Veteran stated that the left knee had become worse.  Range of motion in the left knee was from 0 degrees to 120 degrees associated with pain throughout the range of motion.  Following 3 repetitive range of motion, the pain was mildly increased, but range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  The impression was bilateral severe knee osteoarthritis, which has increased since the last examination.  

Submitted in support of the Veteran's claim was a private treatment report from Dr. Michael L. Gross, dated in October 2010, indicating that the Veteran was seen for complaints of bilateral knee pain, left worse than right.  He walked with an antalgic quadriceps sparing gait.  X-ray study of the left knee revealed moderate to severe osteoarthritis with neutral alignment.  The impression was moderate to severe osteoarthritis, bilateral knees with significant lifestyle impact.  

The statement of the case (SOC), issued in November 2012, indicates that a February 2012 VA treatment report noted that the Veteran was seen for complaints of bilateral knee pain.  He reported constant pain in the anterior knee with buckling.  A physical examination revealed tenderness to palpation over the medial and lateral joint lines and crepitus.  There was no effusion.  Range of motion in the left knee was from 0 degrees to 100 degrees.  Sensation was intact and motor function was full at 5/5.  It was noted that braces were applied and the Veteran attended physical therapy.  There was no objective evidence of instability.  

The SOC, issued in November 2012, indicates that the evidence considered included treatment reports from the VA Medical Center (VAMC) in East Orange, dated from 2007 through 2012 (including the February 2012 report).  However, these records have not been associated with the Veteran's claims folder or the Veteran's Virtual VA e-folder.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment records should be associated with the claims file or the Veteran's Virtual VA e-folder.  38 U.S.C. § 5103A (West 2002).  

To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO should obtain from the East Orange VAMC any records of treatment of the Veteran, dated from 2007 to present.  All attempts to procure records should be documented in the file.  If VA cannot obtain records identified by the veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The AOJ should schedule the Veteran for an examination to determine the current level of severity of his service-connected left knee disability.  The claims folder and a copy of the Remand must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be performed.  

Complete range of motion must be reported for the left knee, expressed in degrees.  The examiner should identify and describe the severity of all symptoms, including limitation of motion, and whether there is objective evidence of pain on motion.  If so, the examiner should identify to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner should equate such functional losses to additional degrees of limited motion (beyond that shown clinically).  

The examiner should also indicate whether there is recurrent subluxation or lateral instability of the left knee, and the severity of such symptoms, if shown.  A complete rationale must be provided for the opinions expressed.  

3.  Thereafter, the RO should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


